UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-2164



HENRY FLOYD GILCHRIST,

                Plaintiff - Appellant,

          v.


SOUTH CAROLINA VETERANS ADMINISTRATION; UNITED STATES DISTRICT
COURT, d/b/a William M. Catoe; VETERANS AFFAIRS MEDICAL CENTER,
d/b/a Melba Banks; MAGISTRATE JUDGE WILLIAM CATOE; MELBA BANKS,
Chief of Chaplains,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (3:07-cv-02620-GRA)


Submitted:   April 23, 2008                 Decided:   June 20, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Floyd Gilchrist, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Henry Floyd Gilchrist appeals the district court’s order

accepting the recommendation of the magistrate judge and dismissing

his civil action under 28 U.S.C. § 1915(e)(2)(B) (2000).           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm for the reasons stated by the district court.         Gilchrist v.

S.C. Veterans Admin., No. 3:07-cv-02620-GRA (D.S.C. Nov. 6, 2007).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -